Case 0:19-cr-60257-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 1 of DD
                                                                              5


                                                                                        Sep 13, 2019
                            UN ITED STA TES D ISTR IC T C O U R T
                            SO U TH ERN DISTR ICT O F FLO RID A
                     19-60257-CR-RUIZ/SELTZER
                         CA SE N O .
                                         18U.S.C.j922(a)(6)

 UN ITED STA TES O F A M ER ICA

 V S.

 EL IJA H M UR RIEL,

                       D efendant.
                                     /


                                         INFO R M A TIO N

 TheUnited StatesAttorney chargesthat:

        On oçaboutM arch 31,2018,in Broward County,in theSouthem DistrictofFlorida,the

 defendant,

                                     ELIJA H M U R RIEL,

 in connection with the attem pted acquisition of a firearm ,a Beretta,M odelAPX,9mm sem i-

 automatic firearm,from Davie Road Pawn and Loan Inc.,a federally licensed Grearms dealer,

 did know ingly m ake a false and tictitious written statem entto Davie Road Paw n and Loan lnc.,

 w hich statem entw as intended and likely to deceive D avie Road Pawn and Loan lnc.,as to a fact

 m aterialto the lawfulness of the sale of said tirearm ,in thatthe defendant stated in Bureau of

 A lcohol,Tobacco,Fireanns and Explosives Form 4473 thathe w as the actualtransferee/buyerof

 the Beretta,M odelAPX,9mm sem i-autom aticfirenrm ,when intruth and fad,and asthe
Case 0:19-cr-60257-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 2 of 5



  defendantthen and there wellknew,he was notthe actualtransferee/buyer ofsaid firearm ,in

  violationofTitle18,UnitedStatesCode,Section 922(a)(6).


  2-
  ARIAN A F A ItD O OR SH AN
  UN ITED STA TES A TTO RN EY



       (.
  JOD IAN TON
  A SSISTA N T UN ITED STA TES A TTO RN EY
                          UNITED STATES
  Case 0:19-cr-60257-RAR Document       DISTRI
                                  1 Entered    CT CODocket
                                            on FLSD URT 09/13/2019 Page 3 of 5
                          SOUTH ERN DISTRICT OF FLORIDA

U NITED STA TES O F A M ER ICA                          CA SE N O .
VS.
                                                           CERTIH CA TE OF TRIAL ATTORNEYW

ELIJAH M URRIEL,
                                 Defendant.
                                                         / Superseding Case Inform ation:

CourtDivision:(SelectOne)                                  New Defendantts)               Yes      No
                                                           N um berofN ew Defendants
       N4iami             Key N/est                        Totalnumberofcounts
       FTL X              NUPB             FTP
       Idohereby certifythat:
       1.     lhavecarefully consideredtheallegationsoftheindictment,thenumberofdefendants,thenumberofprobable
              witnessesand thelegalcomplexitiesoftheIndictment/lnformation attachedhereto.
                lam awarethatthe information supplied on thisstatementwillberelied uponby theJudgesofthisCourtin
                settingtheircalendarsandscheduling crim inaltrialsunderthem andateoftheSpeedyTrialAct,Title28U .S.C.
                Section3161.
                Interpreter:     (YesorNo)          NO
                Listlanguageand/ordialect
       4.       Thiscasewilltake          7-3     daysforthepartiestotry.
                Pleasecheck appropriatecategoly andtypeofoffenselisted below :
                (Checkonlyone)                                       (Checkonlyone)
       l        0 to 5 days           X                    Petty
       11       6 to 10days                                M inor
       IlI      11 to 20days                               M isdem.
       IV       21 to 60days                                      Felony              X
       V        61daysandover
       6.       Hasthiscasebeen previously filed inthisDistrictCourt?           No        (YesorNo)
       lfyes:
       Judge:                                              CaseN o.
       (Attachcopyofdispositiveorder)
       Hasacomplaintbeentiledinthismatter?           No     (YesorNo)
       lfyes:
       M agistrateCaseNo.
       Related M iscellaneousnum bers:
       Defendantts)in federalcustody asof
       Defendantts)instatecustodyasof
       Rule20 from the Districtof
       lsthisapotentialdeathpenaltycase?           No      (YesorNo)
                Doesthiscaseoriginatetkom amatterpending in theCentralRegion ofthe U.S.Attorney'sOffice priorto August9,20l3
                (Mag.JudgeAlicia0.Va1Ie)?                    Yes     X       No
       8.       Doesthiscaseoriyinatefrom amatterpendingintheNorthernRegionoftheU.S.Attorney'sOfficepriortoAugust8,2014
                (Mag.JudgeShanlekMaynard)?                   Yes X         No

                                                            X   :
                                                                %1
                                                                1
                                                           JODI-ANTON
                                                           A SSISTAN T UN ITED STATES A TTORN EY
                                                           CourtNum berA 5501753

PenaltySheetts)at
                -tached
Case 0:19-cr-60257-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 4 of 5


                                 UN ITE D STA TES D ISTR IC T CO UR T
                                 SOUTTIERN DISTRICT OF FLORIDA

                                               PENALTY SHEET



 Defendant'sNam e:ELIJAH M URRIEL                     C ase N o:

 Cotm t:

  M akinM FalseStatementsto aFirearmsDealer

 18U.S.C.j922(a)(6)
 * M ax.Penalty: 10 years'im prisonm ent,'$250,000 fine;3 years'supervised release

 Cotmt:




*M ax.Penalty:

Cotmt:




*M ax.Penalty:

Count:




*M ax.Penalty:
*Refers only to possible term of incarceratinn, dnes not include pnssible fines. restitution, specialassessments,
parole terms or fnrfeitures that may be applicahle.
  Case 0:19-cr-60257-RAR Document 1 Entered on FLSD Docket 09/13/2019 Page 5 of 5


AO 455(Rev.01/09)Waiverofanlndi
                              ctment

                                U NITED STATES D ISTRICT C OURT
                                                    forthe
                                          Southern DistrictofFlorida

              United StatesofAmerica
                           V.                               CaseN o.
                    Eli
                      jahMurriel,
                       De#ndant
                                       W AIVER O F AN INDICTM ENT

       lunderstand that1havebeen accused ofoneorm oreoffensespunishable by imprisonmentformorethan one
year. lwasadvised in open courtofmy rightsandthenatureoftheproposed chargesagainstme.
        Afterreceiving thisadvice,lwaivemy rightto prosecutionby indictmentand consentto prosecution by
inform ation.




                                                                         DAYI; KDELST-MIN,Esg-s
                                                                       Printednameofdefendant'
                                                                                             sattorney
